Citation Nr: 0920973	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  98-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound (GSW) of the 
left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a GSW of the chest.

3.  Entitlement to an effective date prior to December 18, 
2001 for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1947 to 
December 1952.  

In February 2006, the Board of Veterans' Appeals (Board) 
denied an evaluation in excess of 40 percent for removal of 
ribs, denied an evaluation in excess of 30 percent for 
residuals of a SFW to the left shoulder, granted a 10 percent 
rating for residuals of a SFW to the chest with damage to 
Muscle Group XX, denied an effective date prior to December 
18, 2001 for TDIU, and remanded the issue of an evaluation in 
excess of 50 percent for permanent collapse of the left lung 
to the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (RO) for additional development.  

The February 2006 Board denial of an evaluation in excess of 
30 percent for residuals of a SFW to the left shoulder, 
denial of a rating in excess of 10 percent rating for 
residuals of a SFW to the chest with damage to Muscle Group 
XX, and denial of an effective date prior to December 18, 
2001 for TDIU were vacated and remanded back to the Board by 
an Order of the Court of Appeals for Veterans Claims (Court) 
in December 2007 based on a December 2007 Joint Motion For 
Partial Remand (Joint Motion). 

A letter was sent to the Veteran's attorney on November 7, 
2008, with a copy to the Veteran, in which the Veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Evidence was received 
on behalf of the Veteran in December 2008 and February 2009 
along with a waiver of RO review.  


FINDINGS OF FACT

1.  Residuals of a SFW of the left shoulder cause no more 
than severe functional impairment.

2.  Residuals of a SFW of the chest cause  moderately severe 
impairment of Muscle Group XX.

3.  An implied claim for TDIU was received by VA from the 
Veteran on July 24, 1997, with medical evidence that the 
veteran was totally disabled due to service-connected 
disabilities received shortly thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a SFW to the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.56, 4.73, Diagnostic Codes 
5302-5303 (2008).

2.  The criteria for an evaluation of 20 percent for 
residuals of a SFW to the chest have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.56, 4.73, Diagnostic Code 5320 (2008).

3.  An effective date of July 24, 1997 for the grant of TDIU 
is assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As this case began prior to the passage of VCAA, notice to 
the veteran was not sent in this case until later in the 
claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are, 
as in this case, not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  Letters were sent to the Veteran in October 2001 and 
July 2004 that informed him of the requirements needed to 
establish entitlement to an increased evaluation.  He was 
informed about effective dates in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Relevant supplemental statements of the case were issued 
after July 2004.



The Veteran was also advised that VA used a published 
schedule for rating disabilities that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examination 
reports are of record, including in June 2004.

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his November 1998 RO hearing.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Analyses of the Claims

Increased Ratings

According to the Joint Motion, the Board's discussion of the 
correct rating to assign the Veteran's service-connected 
residuals of a SFW of the left shoulder was insufficient 
because the Board concluded that the Veteran "has 
considerable motion remaining in his left shoulder, and the 
shoulder is clearly not ankylosed," without adequate 
discussion of the medical evidence.  The Joint Remand 
concluded that the Board should determine whether the 
"severe limitation of motion" described in the December 
2001 and June 2004 VA examinations is the equivalent of 
ankylosis and, if so, whether a higher rating is available 
under Diagnostic Code 5200.  The Joint Motion also noted that 
the Board did not adequately discuss the factors described in 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Veteran's service medical records show that in January 
1951 he sustained a shell fragment wound of the left anterior 
shoulder that penetrated into the left lung.  During 
treatment for the Veteran's left lung, a partial left 
scapulectomy was carried out. A report of an August 1952 
Medical Evaluation Board noted pertinent diagnoses of a 
partial acquired absence of the left scapula.

A rating decision dated in April 1953 granted service 
connection for residuals of a gunshot wound of the left 
shoulder and chest with injury to Muscle Groups II and III, 
and limitation of motion.  The rating decision was based on a 
review of service records.  That rating decision assigned a 
20 percent evaluation under Diagnostic Codes 5302-5303.  That 
evaluation remained in effect until a May 2005 rating 
decision granted a 30 percent rating for service-connected 
GSW residuals of the left shoulder and chest, effective July 
24, 1997.  A March 2006 rating decision granted a separate 10 
percent rating for service-connected residuals of a GSW to 
the chest, Muscle Group XX, effective July 24, 1997.

A report of a VA surgical examination performed in December 
1953 disclosed that examination revealed a well-healed, 
nonadherent, nontender, subscapular thoracotomy scar 
extending from the level of about the first rib posteriorly 
to the anterior axillary line.  There was evidence of an 
absence of part of the scapula on that side.  There was 
another well-healed, curved scar extending from the left 
axilla medially under the left nipple, and measuring about 6 
inches in length.  There was another scar measuring 4 by 1 
inch in the left lateral chest wall at the level of the sixth 
rib that was well healed and nonadherent.  There was also a 
1- by 1 1/2-inch well-healed, nontender scar in the left 
shoulder.  There was a collapse of the subclavicle area in 
the left side extending down to the level of the nipple.  The 
diagnoses following the examination were scars as described 
and a left upper thoracoplasty.

Under 38 C.F.R. § 4.73, Diagnostic Code 5302, a 20 percent 
evaluation is for assignment for moderate or moderately 
severe impairment of Muscle Group II, involving the extrinsic 
muscles of the shoulder girdle, when involving the minor or 
nondominant extremity, as is the situation in this case, and 
a 30 percent evaluation is for assignment for severe 
impairment.  Similar evaluations are provided under 
Diagnostic Code 5303, which involves Muscle Group III, the 
intrinsic muscles of the shoulder girdle.  The 30 percent 
evaluation represents the highest schedular evaluation under 
Diagnostic Codes 5302 and 5303.  However, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200, a 40 percent evaluation could 
be assigned for unfavorable ankylosis of the scapulohumeral 
articulation that is unfavorable with abduction limited to 25 
degrees from the side.

The evidence for consideration consists of private and VA 
medical records, as well as the findings of VA examinations 
performed in September 1997, December 2001, and June 2004.  
While the VA and private medical records may document 
complaints associated with the Veteran's left shoulder and 
chest disabilities, those records contain limited clinical 
findings with which to evaluate the severity of the Veteran's 
disability - the December 2004 medical report from E.R.B., 
M.D., is the only recent private report that refers to left 
shoulder disability, with the Veteran having marked stiffness 
and pain; left shoulder myositis was diagnosed.

The report of the September 1997 VA examination shows the 
Veteran reported that he experienced pain around the left 
shoulder joint with a soft tissue mass on the left rib cage.  
The Veteran also reported that he experienced pain on the tip 
of his ribs.  On physical examination, there was moderate 
muscle atrophy of the left deltoid and the left rib 
intercostal muscle.  The muscles penetrated were the left 
deltoid muscle and the left intercostal muscles.  Physical 
examination of the scars of the left shoulder disclosed a 
loss of subcutaneous tissue described as severe with loss of 
anterior fiber of the deltoid muscles.  The range of motion 
of the left shoulder was 80 degrees of abduction, 60 degrees 
of flexion, 35 degrees of extension and 75 degrees on 
internal and external rotation.  The examiner noted that 
there was exquisite pain objectively on all movements of the 
left shoulder, but that there was no instability of the left 
shoulder.  There was tenderness to palpation on the left 
shoulder rotator cuff tendon and the bursa that was described 
as mild.

At the time of a VA examination performed in December 2001, 
the Veteran related that he was experiencing moderate to 
severe left shoulder pain and severe pain on the left side of 
the chest and the left intercostal area and scapula.  On 
physical examination of the left anterior deltoid area, there 
was a loss of the subcutaneous tissue and a moderate loss of 
muscle and moderate muscle atrophy of the left deltoid 
muscle.  On the back portion of the scapula, there was 
moderate to severe loss of subcutaneous tissue and muscle.  
On the left intercostal area, the examiner noted loss of 
subcutaneous tissue.  The examiner indicated that there was 
moderate to severe tissue loss in comparison of all scars of 
the left shoulder and chest.  The muscle groups penetrated 
included the left scapula muscles, supraspinatus and 
infraspinatus, rhomboid muscles, left intercostal muscles, 
thoracic paravertebral muscles and the left deltoid muscle.  
It was indicated that there was tendon damage to all muscles 
affected, and nerve damage with severe atrophy and diminished 
pinprick and weakness.  Muscle strength of the left deltoid 
muscle was described as 3.5/5.

The examiner reported that the Veteran could move his left 
shoulder joint independently with useful range of motion, but 
with limitation, pain and easy fatigability and weakness upon 
doing repetitive movements.  Range of motion of the left 
shoulder was described as 70 degrees of abduction and 
flexion, 50 degrees of internal rotation and 45 degrees of 
rotation, both actively and passively.  The examiner stated 
that the Veteran was additionally limited by pain, fatigue, 
weakness and lack of endurance, following repetitive use or 
during flare-ups.  The examiner  concluded that these 
symptoms had a major functional impact when using the other 
hand which required overhead or grabbing objects.  The 
examiner did note that the Veteran was right-handed.  

On VA examination in June 2004, the examiner indicated that 
muscle groups penetrated included Muscle Groups II, III, IV, 
XX and XXI.  There was moderate loss of subcutaneous tissue 
and muscle in the left anterior deltoid, moderate to severe 
loss of subcutaneous tissue in the thoracic and intercostal 
area.  Also reported was moderate muscle atrophy of the left 
deltoid supraspinatus, infraspinatus rhomboid and trapezius 
paravertebral muscles.  It was noted that the left shoulder 
joint muscle group could move independently through useful 
ranges of motion but with severe limitation of motion and 
easy fatigability and weakness.  Motion of the left shoulder 
included 70 degrees of abduction, 85 degrees of flexion, 60 
degrees of internal rotation, and 10 degrees of external 
rotation.  There was a positive apprehension test and 
crepitation of the left shoulder.  

The 30 percent rating assigned for the Veteran's nondominant 
left shoulder disability is the highest schedular evaluation 
under the diagnostic codes utilized to evaluate the severity 
of this disability, to also include Diagnostic Code 5201 for 
limitation of motion of the shoulder.  In fact, a higher 
evaluation of 40 percent can only be assigned under 
Diagnostic Code 5200 for ankylosis of the nondominant 
scapulohumeral joint when unfavorable abduction is limited to 
25 degrees from the side.  

According to 38 C.F.R. § 4.55, the combined evaluation of 
muscle groups acting upon a single unakylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting 
upon the shoulder.  In the case of an ankylosed shoulder, if 
Muscle Groups I and II are severely disabled, the evaluation 
of the shoulder joint under Diagnostic Code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will not 
be rated.  38 C.F.R. § 4.55(c), (d) (2008).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Although the Veteran's left shoulder is significantly 
impaired, as evidenced by the current rating, it is not the 
equivalent of unfavorable ankylosis.  In fact, the current 30 
percent rating that can be assigned under Diagnostic Code 
5201 when motion is limited to 25 degrees from the side is 
the same rating assigned under Diagnostic Code 5200 for 
ankylosis intermediate between favorable and unfavorable.  
Although it was reported on examination in December 2001 that 
the Veteran had lost more than 50 percent of normal movement 
in the left shoulder, this means that there was still 
significantly more than zero movement available.  When 
examined in December 2001 and June 2004, flexion and 
abduction of the left shoulder was to at least 70 degrees, 
although with easy fatigability and weakness.  Moreover, 
38 C.F.R. § 4.55(c) does not allow for a rating for 
unfavorable ankylosis in this case because Muscle Group I is 
not affected. 

With respect to the consideration of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, these provisions do not apply when a Veteran is 
already rated at the maximum schedular rating for limitation 
of motion of a joint and a higher rate requires ankylosis, as 
in this case.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).

The Board will now address the claim for an evaluation in 
excess of 10 percent for service-connected residuals of a SFW 
of the chest wall.  According to the Joint Motion, the 
Board's reasons and bases were inadequate, including the 
Board's failure to adequately differentiate the muscle groups 
involved.

Under Diagnostic Code 5320, a noncompensable evaluation is 
for assignment for slight impairment of the muscles of the 
cervical and thoracic region, a 10 percent for moderate 
impairment, a 20 percent for moderately severe impairment, 
and a 40 percent rating for severe impairment.  Diagnostic 
Code 5321 is not for consideration because a note contained 
in 38 C.F.R. § 4.97 under the General Formula for Restrictive 
Lung Disease indicates that involvement of Muscle Group XXI 
will not be rated separately from the respiratory disability 
for which the Veteran is currently assigned a 50 percent 
rating.  Consideration of an evaluation under Diagnostic Code 
5321 in the veteran's case is therefore not appropriate.

The September 1997 VA examination reported the presence of 
moderate muscle atrophy of the left rib intercostal muscles.  
On VA examinations in December 2001 and June 2004, the left 
intercostal area had a moderate to severe cosmetically 
disfiguring scar with loss of subcutaneous tissue.  With 
resolution of reasonable doubt, the Board finds that the 
veteran is entitled to a 20 percent evaluation, but no 
higher, for moderately severe impairment of Muscle Group XX 
under Diagnostic Code 5320.  There is no medical evidence of 
severe impairment of Muscle Group XX, as atrophy of the 
intercostal muscles was considered moderate.


Earlier Effective Date

According to the Joint Motion, the Board failed to provide an 
adequate statement of reasons and bases for its denial of an 
effective date prior to December 18, 2001 for the grant of 
TDIU.  The Joint Motion noted the Board's failure to address 
the Veteran's contention that his July 1997 claim for 
increase should include a claim for TDIU and noted that the 
Board did not discuss medical evidence relating to the 
Veteran's service-connected breathing problems within a year 
prior to the date of claim.

A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  
The law with regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2008).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the 
regulation, which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2008).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  
An April 1953 rating decision granted service connection for 
permanent collapse of the left lung, 50 percent disabling; 
removal of six ribs, 40 percent disabling; GSW of the left 
shoulder and chest, 20 percent disabling; and GSW of the left 
thigh, 10 percent disabling.  The Veteran's combined rating 
was 80 percent.  All ratings were effective January 1, 1953.  

The Veteran's May 1996 claim for TDIU was denied by 
unappealed rating decision in July 1996.  The next 
correspondence from the Veteran was a claim for increased 
ratings for his service-connected disabilities, which was 
received by VA on July 24, 1997.  A VA Form21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, was received by VA on August 13, 1999.  A 
May 2003 rating decision granted TDIU effective December 18, 
2001, the date of VA examination.

Based on the above VA regulations, the Board must now 
determine the date of claim for TDIU and the date entitlement 
to TDIU arose, meaning the initial date that there is 
evidence of unemployability.  

Although the Veteran's July 1997 claim did not specifically 
mention a claim for TDIU, the Board notes that the Veteran 
was claiming increased evaluations for all of his service-
connected disabilities because he believed that they had 
increased in severity.  Moreover, the Veteran had filed a 
claim for TDIU a year earlier.  Additionally, there is a 
February 1998 statement from a private physician that the 
Veteran's disabilities, including nonservice-connected ones, 
resulted in complete disability of 120 percent.  This 
statement did not separate out the service-connected and 
nonservice-connected disabilities.  Based on the above, the 
Board finds that the Veteran's July 1997 claim includes a 
claim for TDIU.  The Board must now determine when 
entitlement arose.

The only medical evidence within a year prior to the July 
1997 claim is a March 1997 VA hospital report showing 
hospitalization for two days for eye problems.  The next 
medical evidence involves VA examination reports for 
September 11 and 12, 1997, which show moderate muscle atrophy 
of the left deltoid and left rib intercostal muscles, the 
absence of six ribs on the left, a very tender soft-tissue 
mass on the tip of the ribs, severe loss of subcutaneous 
tissue of the left shoulder and left rib cage.  The Veteran 
had exquisite pain on all movements of the right shoulder and 
moderate restrictive lung impairment on pulmonary function 
testing.  This medical evidence, roughly contemporaneous with 
the date of claim, shows significant service-connected 
disability. 

Consequently, with resolution of reasonable doubt, the Board 
finds that the effective date for TDIU is July 24, 1997, the 
date of claim.  38 C.F.R. § 3.102 (2008). See also Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  


ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of SFW of the left shoulder is denied.

An evaluation of 20 percent is granted for service-connected 
residuals of SFW of the chest, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An earlier effective date of July 24, 1997 for TDIU is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


